Exhibit 10.2

 

Logistic Support Agreement

This Agreement (“Agreement”) dated as of the 13 day of June, 2006, between Force
Protection Industries, Inc. (“FPI”), and   BAE Systems Land & Armaments, L.P.
acting through its Ground Systems Division (“GSD”).

WHEREAS, GSD has entered into contract with the Government for Iraqi Light
Armoured Vehicles (“ILAV”) identified as W56HZV-06-D-VB01 (“Prime Contract”);
and

WHEREAS, GSD has entered into a subcontract with FPI for services, including the
furnishing of all Contractor logistic support under the Prime Contract
(“Subcontract”); and

WHEREAS, the parties desire to further define their relationship for the
provision of contractor logistic support under the Subcontract and for future
contractor logistic support for the ILAV’s since FPI is the owner of the ILAV
design and is experienced in providing these services.

NOW, THEREFORE, in accordance with the premises and mutual covenants contained
herein, the parties agree as follows:

1.                                       Definition

(a)                                Contractor logistics support shall mean
vehicle maintenance to cover routine and non
                                                                       routine
maintenance through depot level support; train the trainee “operator/driver’ and
maintenance training to an “intermediate” or direct support level; provision of
spare and repair parts; and manuals (“CLS”).

(b)                               Future contracts shall mean any arrangement
that GSD or its affiliates enters into during the five (5) year period
immediately after Prime Contract completion for the provision of any CLS for the
ILAV (Future Contracts)

2.                                       Obligation of the Parties

(a)                                  GSD shall award to FPI under the
subcontract all CLS orders it receives under the Prime Contract for the current
ILAV’s and any ILAVS ordered under any options. GSD shall provide FPI with all
information on, and access to, the BAE vehicles at its facility or the
facilities of others to enable FPI to complete its CLS work under the
Subcontract.

(b)                                 GSD shall forward to FPI any requests it
receives for Future Contracts for CLS, in order for FPI to act as the prime if
allowed by the potential customer. In the event that the potential customer does
not allow FPI to be the prime by virtue of GSD’s role as prime contractor under
Contract W56HZV-06-D-VB01, then the parties shall proceed as provided herein and
GSD shall award the CLS to FPI under a new contract, which terms will be
consistent the any orders it receives for CLS under any Future Contracts and the
Subcontract at prices mutually agreed to by the parties.

3.                                       Proposal and Marketing Activity

During the term of this Agreement, the parties will work together to jointly
prepare proposals for Future Contracts whenever the customer does not allow FPI
to be the prime by virtue of GSD’s role as the prime contractor under Contract
W56HZV-06-D-VB01, per paragraph 2(b), above, and will cooperate as required in
marketing efforts during and after submission of said proposals. All proposals
will be prepared in the English language and, whenever necessary, translated
into a foreign language by GSD before being submitted to potential customers.
GSD shall keep FPI informed of all of its marketing activities regarding any
proposal submitted or intended to be submitted.

1


--------------------------------------------------------------------------------




Subject to prior mutual consent, which consent shall not be unreasonably
withheld, the parties may make public to customers and other third parties the
nature of their relationship under this Agreement.

4.                                       Termination

Except for the obligations of Section 6, 8, 9 and 10 of this Agreement, which
shall survive the expiration or early termination hereof, this Agreement will
terminate five (5) years after the completion of the Prime Contract.

5.                                       Expenses

Except for compensation which may be paid to the parties by customers pursuant
to the Prime Contract, Subcontract or any Future Contract, each party shall bear
all of its own expenses incurred in connection with this Agreement.

6.                                       Negation of the Formation of a Business
Organization

This Agreement shall not constitute, create, or in any way be interpreted to
create a joint venture, partnership, or formal business organization of any kind
between the parties.

7.                                       Assignment

Neither party may assign nor transfer its interest herein without the prior
consent of the other party, provided, however, that either party may assign this
agreement without the consent of the other party to any successor by way of
merger, consolidation or the acquisition of substantially all of its business
assets.

8.                                       Disclosure and Protection Information

The parties shall comply with the confidentiality provisions of the subcontract.

9.                                       Export Controls

Whensoever, under paragraph 2(b), GSD is the prime contractor for CLS, GSD shall
be responsible for securing all export licenses and other authorizations
required in order for FPI to perform its obligations under the subcontract.

10.                                 Special U.S. Law

The parties agree to comply fully with the U.S. Foreign Corrupt Practices Act
and warrant that they are, and will remain, in full compliance with all
applicable laws and regulations of any and all countries related to the
performance of services for the project hereunder. Furthermore, the parties
warrant, covenant and agree that, in the performance of this Agreement and in
connection with the sale of products and services covered by this Agreement the
parties have not and will not in the future, directly or indirectly, offer, pay,
promise to pay or authorize the payment of any money or offer, give, promise to
give, or authorize the giving of anything of value to:

any government official or any political party or official thereof, or any
candidate for political office; or

any other person while knowing or having reason to know that all or a portion of
such money or thing of value will be offered, given or promised directly or
indirectly, to any such official, to any such political party of official
thereof, or to any candidate for political office;

for the purpose of:

influencing any action or decision of such official, party or official thereof,
or candidate in his or its official capacity, including a decision to fail to
perform his or its official functions, or inducing such official, party or
official thereof, or candidate to use his or its influence with any government

2


--------------------------------------------------------------------------------




or instrumentality thereof to effect or influence any act or decision of such
government or instrumentality, in order to assist the parties in obtaining or
retaining business for or with or directing business to any person.

11.                                 Agreement

This Agreement contains the entire understanding of the parties with respect to
the subject matter hereof, and may not be modified, altered or amended, nor may
any provision hereof or right hereunder be waived, except by an instrument in
writing signed by the party against which such modification, alteration,
amendment or waiver is sought to be enforced. This Agreement shall be governed
by, and construed in accordance with, the laws of New York. All notices, demands
and other communications hereunder shall be in writing in the English language
and delivered to the parties at their respective principal executive offices.

12.                                 Disputes  —  The parties shall follow the
disputes provisions of the Subcontract.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

Force Protection Industries, INC.

 

By:

  /s/ Raymond Pollard

 

      Raymond Pollard

 

      Chief Operating Officer

 

 

 

Date:

July 13, 2006

 

 

 

 

 

BAE Systems Land & Armaments L.P. Ground Systems Division

 

 

 

  /s/ Kenneth Mettler

 

 

 

By Kenneth Mettler

 

 

 

Date:

July 13, 2006

 

 

3


--------------------------------------------------------------------------------